DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-8 are allowed.

The following is an examiner’s statement of reasons for allowance:  Park et al (US 2019/0055877), Yi et al (US 2018/0051621), Jang et al (US 2017/0321595) teach a flow control valve that receives coolant from a cylinder block and a cylinder head, and having three outputs that lead to a radiator, a heater core and a heat exchanger.  Park et al (US 10,161,292) teaches a flow control valve that receives coolant from a cylinder block and a cylinder head, and having three outputs that lead to a radiator, a heater core and a heat exchanger via an EGR cooler.  Miyagawa (US 2013/0160723) teaches a flow control valve that has a first inlet received from a cylinder block that directs coolant to a heat exchanger and a radiator, and a second inlet receiving coolant from a cylinder head that directs coolant to a heater core and EGR coolers.  Watanabe (US 2017/0030251) and Lelkes et al (US 2005/0034688) teach a flow control valve that receives coolant from an engine and disperses it to a heater core, a heat exchanger and a radiator.  The prior art does not teach nor render obvious a flow control valve comprising a valve housing having a block port connected to a coolant outlet of a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LONG T TRAN/Primary Examiner, Art Unit 3747